Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This office action is in response to the amended listing of claims filed on December 2, 2019. Claims 4, 6-8, 10, 12-14, 18-19, and 22 are currently amended while claims 16-17, 21, and 24, are cancelled.  Claims 1-15, 18-20, and 22-23 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards an apparatus which can be embodied solely as software.  As presently phrased, the claimed apparatus features processing means and memory means.  Since the claimed features are “means”, they can be interpreted as being solely embodied within software, and as a result fail to fall within a statutory category of invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 18-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al (US Patent No: 6,884,172) in view of Almog (US Patent No: 9,295,914), hereafter referred to as Lloyd and Almog, respectively.


With regards to claims 1, 22, and 23, Lloyd teaches through Almog, a method comprising: 

applying a first rule to a second action in an online environment to produce a result, wherein the second action is caused by a first user in response to a first action, and wherein the 5first action is one of a plurality of actions in the online environment to which the first user is exposed that precede the second action, the plurality of actions being caused by at least two users other than the first user (Lloyd teaches a persistent game world (i.e. online environment) with simultaneous users (i.e. first and second user) that can play and interact with each other (i.e. first user causes second action in response to first action from second user); see abstract and column 2, lines 51-64 and column 6, lines 50-60, Lloyd.  Lloyd explains how user initiated events map to the invocation of an action rule; see column 9, lines 43-45, Lloyd); 

identifying the first action from the plurality of actions (User events are mapped to the invocation of action, hence the user events are identified; see column 9, lines 43-45 and lines 60-64, Lloyd); 

identifying a second user from the at least two other users, based on the first action, 10wherein the second user caused the first action and was exposed to the second action; determining if an intervention action is to be taken against the second user (see below). 

While Lloyd teaches an multi-player game that disciplines anti-social players (i.e. intervention) in-game (see column 7, lines 33-35, Lloyd), Lloyd does not explicitly cite the intervention/discipline being made based on the first action. In the same field of endeavor, Almog also teaches a multi-player network gaming; see abstract, Almog. In particular, Almog explains how a penalizing action can occur to a player; see claim 39, Almog. The penalizing action can be place upon a player based on their action, such as performance or making a certain turn; see column 15, lines 30-47, Almog. By penalizing players, the players are more motivated to abide by the rules of the game. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Almog with those of Lloyd to ensure a fair game for all players. 

With regards to claim 2, Lloyd teaches through Almog, the method wherein the online environment is a chat room or a virtual reality environment (Lloyd supports simple chats to virtual worlds; see column 6, lines 54-60 Lloyd).  

With regards to claim 3 Lloyd teaches through Almog, the method wherein each of the other users and the first user has a respective avatar and the plurality of actions that (Lloyd supports avatars; see column 9, lines 58-60, Lloyd).  

With regards to claim 204, Lloyd teaches through Almog, the method wherein the identifying the first action comprises: applying at least one second rule to the plurality of actions that precede the second action, wherein the first action is determined from the plurality of actions based on a result of applying the at least one second rule (Lloyd teaches user initiated events map directly to the invocation of an action rule, the mapping can be defined; see column 9, lines 43-47, Lloyd).  

With regards to claim 5, Lloyd teaches through Almog, the method wherein the at least one second rule is applied sequentially back from a most recent of the actions preceding the second action until the first action is determined (Lloyd teaches maintaining a game state; see claim 7, Lloyd).  

With regards to claim 306, Lloyd teaches through Almog, the method wherein the at least one second rule and the first rule are the same (see column 13, lines 3-6, Almog).  

With regards to claim 7, Lloyd teaches through Almog, the method wherein the first rule is assigned to one of a plurality of categories, and the at least one second rule is assigned to the same category (Almog teaches points could be lost or money, depending on type of game; see column 8, lines 11-21, Almog).  

5With regrdsa to claim 8, d With regards to claim 8, Lloyd teaches through Almog, the method wherein the determining if at least one action is to be taken comprises: determining a score for the second user; determining if at least one intervention action is to be taken based on the score (see scoring; see column 6, lines 54-60 Lloyd).  

10With regards to claim 9, Lloyd teaches through Almog, the method wherein the determining the score is based at least on a value corresponding to the first rule (Almog teaches points could be lost or money, depending on type of game and action; see column 8, lines 11-21, Almog).  

With regards to claim 10, Lloyd teaches through Almog, the method wherein the determining the score is based at least on at least one value deriving at least in part from a first user (see column 6, lines 54-60, Lloyd).

With regards to claim  11, Lloyd teaches through Almog, the method wherein the at least one value deriving at least in part from the first user is based on a history of interaction between the first and second users (Lloyd teaches maintaining a game state; see claim 7, Lloyd). 

With regards to claim 12, Lloyd teaches through Almog, the method wherein the at least one 20value deriving at least in part from the first user comprises a sensitivity value corresponding to a sensitivity level set by the first user (see initiation stage; see column 14, line 63 – column 15, line 13, Almog).  

With regards to claim 13, Lloyd teaches through Almog, the method wherein the at least one value deriving at least in part from the first user comprises:  causing a question to be posed to the first user; receiving a response from the first user, wherein the value deriving at least in part from the first user is determined based on the response (see column 10, lines 50-62, Almog).  

With regards to claim 14, Lloyd teaches through Almog, the method wherein the 30determining the score is based at least on a value based on data relating to past actions of the second user in the online environment, wherein the past actions comprise actions (see claim 39, Almog).  

With regards to claim 15, Lloyd teaches through Almog, the method wherein the determining the value based on data relating to past actions comprises: identifying past actions performed by the second user; applying a third rule to each of the past actions, wherein the value based on data 5relating to past actions is based at least on results of the applying (Lloyd teaches maintaining a game state; see claim 7, Lloyd).  

With regards to claim 18, Lloyd teaches through Almog, the method wherein the determining if an intervention action is to be taken comprises: comparing the determined score against one or more threshold scores; and determining whether the intervention action is to be taken in dependence on a result of 15the comparison (see loses points or money; see column 8, lines 11-24, Almog).  

With regards to claim 19, Lloyd teaches through Almog, the method wherein the applying the first rule to the second action by the first user comprises inputting information pertaining to the second action into a classifier, and the result of the applying comprises an 20output of the classifier (see filtering users based on scores; see claims 12-13, Almog).  

With regards to claim 20, Lloyd teaches through Almog, the method wherein the second action is a linguistic communication and wherein the applying the first rule to the linguistic communication comprises determining whether the linguistic communication has therein one or more 25predetermined words or parts thereof (see anti-social player; see column 7, lines 33-35, Lloyd).  

The obviousness motivation applied to independent claims 1, 22, and 23 are applicable to their respective (if any) dependent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456